Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on July 10, 2020, in which claims 1-20 were presented for examination, of which claims 1-16 were elected and claims 17-20  were withdrawn from consideration, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:
Regarding claims 5 and 6, the limitation “chine of the user” should be changed “chin”.
Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on September 15, 2022 is acknowledged. The traversal is on the ground(s) that “The applicant respectfully submits that the alternative modes as shown in Figs. 8-12 are various head wearing member as claimed in claimed in claim 17-20 configured for wearing the cover body as claimed in claims 1-16 on the face of the user by extending and mounting behind a head of the user. Therefore, it would appear that a search and examination of the entire application can be conducted without a serious burden on the Office.” This is not found persuasive because the elected Species I, Figs. 1A-7 does not incorporate various backing member types, whereas other species teach a different embodiment of the backing member, such as those which are incorporated into glasses. 
These embodiments are not obvious variants of each other, unless stated otherwise. The requirement is still deemed proper and is therefore
made FINAL.
Examiner notes claims 17-20 are withdrawn from further consideration pursuant
to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable
generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee at al. “Lee” (US PG Pub. 2015/0216241).
Regarding claim 1, -Lee discloses a protective mask (as shown in Fig. 1), adapted for wearing on a face of a user, comprising: 
an upper forming member (see annotated Fig. 1 below); 
a cover body (10), configured for covering the face of the user (Par. 0027), having a first side portion (see annotated Fig. 2 below), a second side portion (see annotated Fig. 2 below), an upper edge (see annotated Fig. 1 below) configured and shaped for being extended to an above portion of a nasal cavity opening of the user (“configured and…user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and a lower edge (see annotated Fig. 1 below) configured and shaped for being extended to a chin of the user (“configured and…user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein said upper forming member is long and thin and arranged along said upper edge (examiner notes as shown in annotated Fig.  1 below), wherein said upper forming member is provided along said upper edge of said cover body and configured for being supported by a nose bridge of the user (“configured for…user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein said upper forming member is deformable in such a manner that said upper forming member is allowed to be formed and shaped according to an outline of the nose bridge of the user so as to allow said upper edge of said cover body to be fittingly in contact with the face by deforming according to the outline of the nose bridge and extending to two cheeks of the user (“deformable in…two cheeks of the user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein said cover body (10) is configured to form and define a respiratory cavity between said upper edge and said lower edge thereof when said cover body is worn on the face of the user, so as to allow said cover body being worn in front of a nasal cavity opening and a mouth of the user while keeping a distance from the nasal cavity opening of the user (“configured to…opening of the user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein said cover body (10) comprises an outer layer (11, Fig. 2) and an inner layer (12) and has a mounting pocket (14) formed between said outer layer and said inner layer (Par. 0023, lines: 1-5), wherein said inner layer (11) comprises a first inner layer element (122, Fig. 3) having an outer side edge (see annotated Fig. 3 below) and a second inner layer element (112) having one side edge (see annotated Fig. 3 below) extended to overlap said outer side edge of said first inner layer element (122, examiner notes as shown in Fig. 3), wherein said inner layer (11) has a first receiving opening (141) located at said first side portion of said cover body (Par. 0023, lines: 6-8) and formed between said outer side edge of said first inner layer element (see annotated Fig. 3 below) and said side edge of said second inner layer element (see annotated Fig. 3 below, Par. 0023)  for communicating said mounting pocket with outside (“for communicating…outside” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function);  
at least one functional insert member (131 and 132) which has a shape adapted to be placed in said mounting pocket and is inserted into and withdrawn from said mounting pocket through said first receiving opening (141, Par. 0023, lines: 24-26), wherein when said at least one functional insert member is placed in said mounting pocket (Par. 0023, lines: 24-26), one of two side ends of said at least one functional insert member is extended to under said first inner layer element (122) while said side edge of said second inner layer element (see annotated Fig. 3 below) overlapped and covered said outer side edge of said first inner layer element (see annotated Fig. 3 below) closes said first receiving opening to conceal said functional insert member within said mounting pocket (examiner notes as shown in Fig. 1-3); and 
a wearing device (combination of 20 and 40, Fig. 6) arranged to couple with said cover body for wearing said cover body on the face of the user (Par. 0037, lines: 15-18 and 26-28).  

    PNG
    media_image1.png
    613
    548
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image2.png
    568
    535
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated


    PNG
    media_image3.png
    447
    654
    media_image3.png
    Greyscale

Fig. 3-Examiner Annotated

    PNG
    media_image4.png
    450
    521
    media_image4.png
    Greyscale

Fig. 6-Examiner Annotated


Regarding claim 2, Lee discloses said inner layer further comprises a third inner layer element (121, Fig. 3) having an outer side edge (see annotated Fig. 3 above) which is overlapped by another side edge of said second inner layer element (see annotated Fig. 3 above), wherein said inner layer has a second receiving opening (141, Par. 0023, lines: 6-8) located at said second side portion of said cover body and formed between said outer edge of said third inner layer element (see annotated Fig. 3 above) and said another side edge of said second inner layer element (see annotated Fig. 3 above), wherein said functional insert member (131 and 132) is inserted into said aid mounting pocket through one of said first and second receiving openings (Par. 0023, lines: 24-26) and adjusted a position thereof through said first and second receiving openings by respectively pulling said two side ends of said functional insert member sidewardly until said two side ends of said functional insert member are extended under said first and third inner layer elements respectively while said two side edges of said second inner layer element cover and overlap said outer side edges of said first and third inner layer elements respectively to close up said first and second receiving openings to conceal said functional insert member within said mounting pocket of said cover body (“respectively pulling… mounting pocket of said cover body” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 3, Lee discloses a lower forming member (see annotated Fig. 1 above) which is arranged along said lower edge (see annotated Fig. 1 above) and configured for allowing said lower forming member to be formed and shaped along an outline of the chin of the user, ensuring said lower forming member is supported by the chin such that said lower edge of said cover body is fittingly attached on the chin (“configured for… fittingly attached on the chin” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 4, Lee discloses a lower forming member (see annotated Fig. 1 above) which is arranged along said lower edge (see annotated Fig. 1 above) and configured for allowing said lower forming member to be formed and shaped along an outline of the chin of the user, ensuring said lower forming member is supported by the chin such that said lower edge of said cover body is fittingly attached on the chin (“configured for… fittingly attached on the chin” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 5, Lee discloses said lower forming member (see annotated Fig. 1 above) comprises an adjustable element provided at said lower edge of said cover body and extended along said lower edge of said cover body (Par. 0036, lines: 3-4, examiner notes “cotton fabric” is well known in the art as being “adjustable” to a degree), wherein said wearing device (combination of 20 and 40, Fig. 6) comprises two ear wearing members (20) configured for hanging on two ears of the user (“configured for…user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein each of said ear wearing members is an elongated element having a first end (see annotated Fig. 6 above) connected to said upper edge of said cover body (see annotated Fig. 1 and 6 above) and a second end (see annotated Fig. 6 above) connected to one end of said adjustable element (see annotated Fig. 1 above), such that by pulling said two ear wearing members, said adjustable edge is stretched to extend a length thereof sidewardly to enlarge a size of each of said two ear wearing members while said stretched and extended adjustable edge is adapted for fittingly attached on the chine of the user (“pulling said…chine of the user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). 
 
Regarding claim 6, Lee discloses said lower forming member (see annotated Fig. 1 above) comprises an adjustable element provided at said lower edge of said cover body and extended along said lower edge of said cover body (Par. 0036, lines: 3-4, examiner notes “cotton fabric” is well known in the art as being “adjustable” to a degree), wherein said wearing device (combination of 20 and 40, Fig. 6) comprises two ear wearing members (20) configured for hanging on two ears of the user (“configured for…user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein each of said ear wearing members is an elongated element having a first end (see annotated Fig. 6 above) connected to said upper edge of said cover body (see annotated Fig. 1 and 6 above) and a second end (see annotated Fig. 6 above) connected to one end of said adjustable element (see annotated Fig. 1 above), such that by pulling said two ear wearing members, said adjustable edge is stretched to extend a length thereof sidewardly to enlarge a size of each of said two ear wearing members while said stretched and extended adjustable edge is adapted for fittingly attached on the chine of the user (“pulling said…chine of the user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 7, Lee discloses said cover body (10) has a tubular receiving channel (see annotated Fig. 2 above) formed along said lower edge thereof (examiner notes a portion of the channel is formed along the lower edge) and extended to two side edge of said cover body (examiner notes as shown in Fig. 2), wherein said adjustable element is disposed and extended along said tubular receiving channel (examiner notes a portion of adjustable element is disposed and extended along the tubular channel as shown in Fig. 1 and 2).  

Regarding claim 8, Lee discloses said cover body (10) has a tubular receiving channel (see annotated Fig. 2 above) formed along said lower edge thereof (examiner notes a portion of the channel is formed along the lower edge) and extended to two side edge of said cover body (examiner notes as shown in Fig. 2), wherein said adjustable element is disposed and extended along said tubular receiving channel (examiner notes a portion of adjustable element is disposed and extended along the tubular channel as shown in Fig. 1 and 2).  

Regarding claim 9, Lee discloses said second ends of said two ear wearing members (see annotated Fig. 6 above) are extended into said receiving channel (see annotated Fig. 2 above) through two ends of said tubular receiving channel and connected to said two ends of said adjustable element within said tubular receiving channel (examiner notes as shown in Fig. 2).
  
Regarding claim 10, Lee discloses said second ends of said two ear wearing members (see annotated Fig. 6 above) are extended into said receiving channel (see annotated Fig. 2 above) through two ends of said tubular receiving channel and connected to said two ends of said adjustable element within said tubular receiving channel (examiner notes as shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. “Lee” in view of Chiu et al. “Chiu” (US PG Pub. 2011/0220109).
Regarding claim 11, Lee discloses the invention substantially as claimed above.
Lee does not disclose a ridge.
However, Chiu teaches yet another protective mask, wherein Chiu teaches a cover body (11, Fig. 6 and 7) has at least a ridge (15 and 17, Fig. 7) formed on said outer layer of said cover body (surface of element 11) and extended from said upper edge of said cover body (see annotated Fig. 7 below) towards said lower edge (see annotated Fig. 7 below) for a length (as shown in Fig. 7) ensuring said respiratory cavity formed between said upper edge and said lower edge of said cover body when said cover body is worn on the face of the user (“for a length ensuring…face of the user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

    PNG
    media_image5.png
    391
    558
    media_image5.png
    Greyscale

Fig. 7-Examiner Annotated Below

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify cover body as disclosed by Lee, by including ridges extending from said upper edge as taught by Chiu, in order to reinforce the material of the cover body while the mask is in-use.

Regarding claim 12, Lee discloses the invention substantially as claimed above.
Lee does not disclose a ridge.
However, Chiu teaches yet another protective mask, wherein Chiu teaches a cover body (11, Fig. 6 and 7) has at least a ridge (15 and 17, Fig. 7) formed on said outer layer of said cover body (surface of element 11) and extended from said upper edge of said cover body (see annotated Fig. 7 above) towards said lower edge (see annotated Fig. 7 above) for a length (as shown in Fig. 7) ensuring said respiratory cavity formed between said upper edge and said lower edge of said cover body when said cover body is worn on the face of the user (“for a length ensuring…face of the user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify cover body as disclosed by Lee, by including ridges extending from said upper edge as taught by Chiu, in order to reinforce the material of the cover body while the mask is in-use.

Regarding claim 13, Lee discloses the invention substantially as claimed above.
Lee does not disclose a ridge.
However, Chiu teaches yet another protective mask, wherein Chiu teaches a cover body (11, Fig. 6 and 7) has at least a ridge (15 and 17, Fig. 7) formed on said outer layer of said cover body (surface of element 11) and extended from said upper edge of said cover body (see annotated Fig. 7 above) towards said lower edge (see annotated Fig. 7 above) for a length (as shown in Fig. 7) ensuring said respiratory cavity formed between said upper edge and said lower edge of said cover body when said cover body is worn on the face of the user (“for a length ensuring…face of the user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify cover body as disclosed by Lee, by including ridges extending from said upper edge as taught by Chiu, in order to reinforce the material of the cover body while the mask is in-use.

Regarding claim 14, Lee discloses the invention substantially as claimed above.
Lee does not disclose a ridge.
However, Chiu teaches yet another protective mask, wherein Chiu teaches a cover body (11, Fig. 6 and 7) has a lower ridge (17, Fig. 7) formed on said cover layer (surface of element 11) thereof and extended from said lower edge of said cover body (see annotated Fig. 7 above) towards said upper edge (see annotated Fig. 7 above) for a length (as shown in Fig. 7) ensuring said respiratory cavity formed between said upper edge and said lower edge of said cover body when said cover body is worn on the face of the user (“for a length ensuring…face of the user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify cover body as disclosed by Lee, by including a lower ridge extending from said lower edge as taught by Chiu, in order to reinforce the material of the cover body while the mask is in-use.

Regarding claim 15, Lee discloses the invention substantially as claimed above.
Lee does not disclose a ridge.
However, Chiu teaches yet another protective mask, wherein Chiu teaches a cover body (11, Fig. 6 and 7) has a lower ridge (17, Fig. 7) formed on said cover layer (surface of element 11) thereof and extended from said lower edge of said cover body (see annotated Fig. 7 above) towards said upper edge (see annotated Fig. 7 above) for a length (as shown in Fig. 7) ensuring said respiratory cavity formed between said upper edge and said lower edge of said cover body when said cover body is worn on the face of the user (“for a length ensuring…face of the user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify cover body as disclosed by Lee, by including a lower ridge extending from said lower edge as taught by Chiu, in order to reinforce the material of the cover body while the mask is in-use.

Regarding claim 16, Lee discloses the invention substantially as claimed above.
Lee does not disclose a ridge.
However, Chiu teaches yet another protective mask, wherein Chiu teaches a cover body (11, Fig. 6 and 7) has a lower ridge (17, Fig. 7) formed on said cover layer (surface of element 11) thereof and extended from said lower edge of said cover body (see annotated Fig. 7 above) towards said upper edge (see annotated Fig. 7 above) for a length (as shown in Fig. 7) ensuring said respiratory cavity formed between said upper edge and said lower edge of said cover body when said cover body is worn on the face of the user (“for a length ensuring…face of the user” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify cover body as disclosed by Lee, by including a lower ridge extending from said lower edge as taught by Chiu, in order to reinforce the material of the cover body while the mask is in-use.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHALED ANNIS/           Primary Examiner, Art Unit 3732